Jackson App. No. O0CA06. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue “whether nominal damages can be recovered where actual monetary damages cannot be proven in a breach of contract claim.”
F.E. Sweeney and Pfeifer, JJ., dissent.
Cause consolidated with 00-1853, DeCastro v. Wellston City School Dist Bd. of Edn., Jackson App. No. 00CA06.
The conflict cases are Munoz v. Flower Hosp. (1985), 30 Ohio App.3d 162, 30 OBR 303, 507 N.E.2d 360; Textron Fin. Corp. v. Nationwide Mut. Ins. Co. (1996), 115 Ohio App.3d 137, 684 N.E.2d 1261; and Hackathorn v. Springfield Local School Dist. (1994), 94 Ohio App.3d 319, 640 N.E.2d 882.